DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 10,476,149), hereinafter Ueda, in view of Kona et al., (US 2015/0236408), hereinafter Kona.

Regarding claim 1 Ueda discloses a microstrip antenna array (Figs. 1 and 9, shows at 11 shows an antenna array) comprising: a thin substrate (Figs. 1 and 9, at 10; see also column 5, lines 43-54); two or more microstrip radiating patches (Figs. 1 and 9, at 11) placed on a first side (Figs. 1 and 9, at 10 are 
Ueda does not explicitly disclose wherein there is at least one fewer parasitic patches than there are radiating patches.
Kona discloses wherein there is at least one fewer parasitic patches than there are radiating patches (Fig. 1, at 12 and 20).




    PNG
    media_image1.png
    617
    356
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    628
    387
    media_image2.png
    Greyscale


 	Regarding claim 2 Ueda further discloses the array of claim 1, wherein the radiating patch input ports are positioned along the radiating patch transverse axis (Figs. 1 and 9, at 13).

 	Regarding claim 3 Ueda further discloses the array of claim 1, wherein the substrate has a thickness of 1.0 mm or less (column 5, lines 43-54).

 	Regarding claim 4 Ueda further discloses the array of claim 1, wherein the radiating patches are regularly spaced along the common longitudinal axis (Figs. 1 and 9, at 11).

 	Regarding claim 5 Ueda does not explicitly discloses the array of claim 1, wherein the radiating patch transverse axes of adjacent radiating patches are separated by about a half wavelength of an input signal, wherein the wavelength of the signal is modified by the substrate.
	Kona discloses wherein the radiating patch transverse axes of adjacent radiating patches are separated by about a half wavelength of an input signal, wherein the wavelength of the signal is modified by the substrate (e.g., paragraph 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Ueda in accordance with the teaching of Kona regarding patch antennas with parasitic elements in order to find a desired performance metric, such as a desired frequency, scan angle, or impedance (Kona, paragraph 0023) and also to suppress grating lobes (Kona, paragraph 0025).
 	It would also have been obvious to one of ordinary skill in the art before the effective filing date to wherein the radiating patch transverse axes of adjacent radiating patches are separated by about a half wavelength of an input signal, wherein the wavelength of the signal is modified by the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Kona teaches the spacing between patches may be greater the lambda/2 at the center frequency, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



 	Kona suggests wherein the parasitic patch length about a half wavelength of an input signal, wherein the wavelength of the signal is modified by the substrate (e.g., paragraph 0025).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Ueda in accordance with the teaching of Kona regarding patch antennas with parasitic elements in order to find a desired performance metric, such as a desired frequency, scan angle, or impedance (Kona, paragraph 0023) and also to suppress grating lobes (Kona, paragraph 0025).

 	Regarding claim 7 Ueda further discloses the array of claim 1, wherein at least one of the one or more parasitic patches is symmetric about the common longitudinal axis (Fig. 9, at 11 and 12). 

 	Regarding claim 8 Ueda further discloses the array of claim 1, wherein at least one of the one or more parasitic patches is symmetric about its parasitic patch transverse axis (Fig. 9, at 11 and 12).

 	Regarding claim 9 Ueda further discloses the array of claim 1, wherein at least one of the two or more radiating patches is symmetric about its radiating patch transverse axis (Fig. 9, at 11).

 	Regarding claim 10 Ueda further discloses the array of claim 1, wherein the parasitic patch width and gaps between radiating patches G.sub.P are tuned to provide the certain strength of coupling k between radiating patches (Fig. 9, at 11 and 12).



 	Regarding claim 15 Ueda further discloses the array of claim 14, wherein the gap between the two or more parasitic microstrip lines is tuned to provide necessary coupling between them (Fig. 7, at 12).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Kona as applied to claim 1 above, and further in view of Murata et al., (US 2008/0088510), hereinafter Murata.

 	Regarding claim 11 Ueda does not explicitly disclose the array of claim 1, wherein at least one parasitic patch comprises at least one VIA.
	Murata discloses wherein at least one parasitic patch comprises at least one VIA (e.g., Fig. 2, at 110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Ueda in accordance with the teaching of Murata regarding parasitic patches with vias in order to provide a stable radiation pattern (Murata, paragraph 0148) or to change the radiation angle of the antenna (Murata, paragraph 0146).

 	Regarding claim 12 Ueda does not explicitly disclose the array of claim 11, wherein the VIA is positioned along the common longitudinal axis.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Ueda in accordance with the teaching of Murata regarding parasitic patches with vias in order to provide a stable radiation pattern (Murata, paragraph 0148) or to change the radiation angle of the antenna (Murata, paragraph 0146).

 	Regarding claim 13 Ueda does not explicitly disclose the array of claim 11, wherein the VIAs are positioned to divide the parasitic patch into two quarter wavelength λ.sub.d/4 resonant portions.
 	Murata suggests wherein the VIAs are positioned to divide the parasitic patch into two quarter wavelength λ.sub.d/4 resonant portions (paragraph 0148).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Ueda in accordance with the teaching of Murata regarding parasitic patches with vias in order to provide a stable radiation pattern (Murata, paragraph 0148) or to change the radiation angle of the antenna (Murata, paragraph 0146).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The ISR submitted by Applicant on 11/05/2020 contains analysis considered relevant to the current application.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845